Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Regarding claim 2, “or claim 1” (line 1) has been changed --to of claim 1--.
Regarding claim 11, “or claim 1” (line 1) has been changed --to of claim 10--.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The recitations of the specific features of the vehicle front body structure in claim 1 including especially the construction of damper housing (130) includes an outboard wall, in the width direction, affixed to the upper frame member (104), the outboard wall includes a deformation relief feature (190) extended in the longitudinal direction along an opening (192) provided on the damper housing (130) for an associated vehicle suspension component as shown in Figure 2 is not taught nor is fairly suggested by the prior art of record. 
 

The recitations of the specific features of the vehicle front body structure in claim 17 including especially the construction of damper housing (130) includes a top wall and an outboard wall, the top wall has an opening (192) for an associated vehicle suspension component, the outboard wall, in the width direction, is affixed to the upper frame member (104), wherein an inboard wall, in the width direction, of the upper frame member includes an outwardly bent section (176) defined as a crash deformation feature for the front body structure, wherein the outboard wall of the damper housing includes a cutout (196) aligned in the longitudinal direction with the bent section to limit inward reinforcement, in the width direction, of the bent section by the outboard wall of the damper . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612